Citation Nr: 1028349	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-00 236	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had nearly thirty years of service in the Arkansas 
National Guard.  He had active duty for training from August 1964 
to February 1965 and was called to active duty in support of 
Operation Desert Storm/Desert Shield from November 1990 to May 
1991, with service in Southwest Asia from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
In a subsequent January 2010 decision, the RO granted service 
connection for left ear hearing loss.  Therefore, this issue is 
no longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of 
service connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's notice 
of disagreement on such issue). 
 
The issue of entitlement to service connection for skin cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that right ear sensorineural hearing loss 
manifested itself to a compensable degree in the first post-
service year following the Veteran's active duty for training 
from August 1964 to February 1965 or that his current right ear 
hearing loss was caused by his active duty for training from 
August 1964 to February 1965 and/or his nearly thirty years of 
service in the Arkansas National Guard.

2.  The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the Veteran's 
right ear hearing loss preexisted his period of active duty which 
started in November 1990.

3.  The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the Veteran's 
right ear hearing loss was not aggravated by his November 1990 to 
May 1991 period of active duty.

4.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with tinnitus 
at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or 
aggravated by active service nor may right ear sensorineural 
hearing loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice, including notice in accordance with 
the United States Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in an 
April 2007 letter prior to the August 2007 rating decision.  
Moreover, the Board finds that even if the above letter did not 
provide the Veteran with adequate notice, this notice problem 
does not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letter as well as the rating decision, 
statement of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that the RO has obtained and associated with the claims 
file all identified and available service and post-service 
medical records including the Veteran's records from the VA 
Medical Center in Fayetteville, Arkansas.

In this regard, in April 2007 the Veteran notified the RO in 
connection with his claim of service connection for skin cancer 
that he underwent a Gulf War Registry Examination at the VA 
Medical Center in Fayetteville, Arkansas.  The Board recognizes 
that neither a request for this record or the record itself 
appears in the claims file.  However, the Board finds that VA 
adjudication of the claims of service connection for right ear 
hearing loss and tinnitus may go forward without a request for 
this record because it is clear that a medical record for skin 
cancer like the Social Security Administration (SSA) records in 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) have no bearing 
on a claim for service connection for right ear hearing loss and 
tinnitus and therefore the current claim can go forward without 
it.
The Board also finds that the Veteran was afforded a VA 
examination in September 2009 which is adequate for the Board to 
adjudicate the claims because the examiner, after a review the 
record on appeal and a comprehensive examination of the claimant, 
provided opinions as to the origins or etiology of the Veteran's 
hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002); 
Barr v. Nicholson, 21 Vet App 303 (2007).   

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his right ear hearing loss was either 
caused directly by his first period of active duty and subsequent 
National Guard service or it preexisted his November 1990 period 
of active duty and was aggravated by that service.  As to his 
tinnitus, it is also alleged that it was caused by his exposure 
to small arms as well as rocket and missile fire while in the 
National Guard as well as while on active duty in support of 
Operation Desert Storm/Desert Shield.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  Active duty for training is, inter alia, full-time duty 
in the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state.  See 
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).

Active military, naval, or air service also includes any period 
of inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebral vascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive 
duty training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases, to 
include sensorineural hearing loss, that are manifested to a 
compensable degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 
131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Moreover, service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service audiometric 
findings meeting regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Right Ear Hearing Loss

As to the Veteran's right ear hearing loss being caused by his 
first period of active duty and his subsequent National Guard 
service, the Board finds that the claimant is both competent and 
credible to report on the fact that he was exposed to small arms 
and artillery fire while on active duty.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the 
Board will concede that he had acoustic trauma while on active 
duty.  

However, available service and reserve service treatment records 
are negative for complaints, diagnoses, or treatment for right 
ear hearing loss as defined by VA at 38 C.F.R. § 3.385.  
Moreover, the Board finds more competent and credible the service 
treatment records, which are negative for complaints, diagnoses, 
or treatment for right ear hearing loss, than the Veteran's and 
his representative's claims to the contrary.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a 
right ear hearing loss disability based on in-service incurrence 
during the Veteran's first period of active duty and/or his 
subsequent National Guard service must be denied despite the fact 
that the Veteran was exposed to acoustic trauma at these times. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss in the 
right ear within one year of separation from his first period of 
active duty.  Accordingly, entitlement to service connection for 
right ear hearing loss based on a presumptive basis must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from his first period of active duty and his 
subsequent National Guard service and first seen with right ear 
hearing loss as defined by VA years after his second period of 
active duty to be compelling evidence against finding continuity.  
Put another way, this many year gap between the Veteran's 
separation from his first period of active duty and his 
subsequent National Guard service and the first evidence of the 
claimed disorder weighs heavily against his claim.  See Maxson, 
supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech in his right ear since 
his first period of active duty.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he can see such as the claimant having 
problems hearing him ask questions.  

However, upon review of the claims folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had his current hearing loss disability since his 
first period of active duty are not credible.  In this regard, 
the Veteran and his representative's claims are contrary to what 
is found in the records following his first period of active duty 
including his reserve component medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorder for many years 
following his separation from his first period of active duty and 
his subsequent National Guard service, than the Veteran's and his 
representative's claims.  See Maxson, supra.  Therefore, 
entitlement to service connection for right ear hearing loss 
based on post-service continuity of symptomatology since his 
first period of active duty and his subsequent National Guard 
service must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disability after his first period of active duty and during 
his subsequent National Guard service under 38 C.F.R. § 3.303(d), 
the Board notes that the record does not include any medical 
opinion linking the claimant's current right ear hearing loss to 
this service.  Moreover, the Board finds that the Veteran's and 
his representative's assertions that the claimant's right ear 
hearing loss was caused by his military service are not credible 
because this condition may not be diagnosed by its unique and 
readily identifiable features because special equipment and 
testing is required to diagnose hearing loss as defined by 
38 C.F.R. § 3.385 and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra; Also see Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   

Based on the discussion above, the Board also finds that service 
connection for a right ear hearing loss disability is not 
warranted based on the initial documentation of the disability 
after his first period of active duty and during his service with 
the National Guard because the weight of the competent and 
credible evidence is against finding a causal association or link 
between the post-service disorder and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).

As to the Veteran's right ear hearing loss pre-existing his 
November 1990 period of active duty and being aggravated by that 
active duty, the Board finds that the evidence of record clearly 
and unmistakably demonstrates that the Veteran's right ear 
hearing loss preexisted his military service.  The Board has 
reached this conclusion because the September 2009 VA examiner 
opined that it preexisted this period of military service and 
this opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

The Board will next turn to the question of aggravation.  In this 
regard, the September 2009 VA examiner also opined that 
"[c]omparison of [audiometric results from 1990, 1991, and 1993] 
indicates a pre-existing hearing loss at 6000 hertz in both ears 
which appears not to have been aggravated by active duty military 
service."  This opinion is also not contradicted by any other 
medical opinion of record.  See Colvin, supra.  Therefore, the 
Board also finds that there is clear and unmistakable evidence to 
establish that the Veteran's right ear hearing loss, which pre-
exited this period of military service that started in November 
1990, was not aggravated beyond its normal progression during 
this active duty service.  

In reaching the above conclusion, the Board has not overlooked 
the Veteran's statements to his healthcare providers or his and 
his representative's written statements to the RO.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
laypersons are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

In this regard, the Board finds that whether a right ear hearing 
loss disability, which pre-existed military service, was 
aggravated by that military service, is a question that requires 
medical knowledge.  Therefore, neither the Veteran nor his 
representative is competent to provide such an opinion.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Moreover, the Board finds more competent and credible the 
medical opinion provided by the September 2009 VA examiner that 
his right ear hearing loss was not aggravated by his military 
service than these lay claims.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a right 
ear hearing loss disability and the claim is denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Tinnitus

As to the Veteran's claim for entitlement to service connection 
for tinnitus, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with ringing in his ears.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
provide evidence about what he sees.  

However, although the Veteran obtained hearing aids and 
audiological evaluation from private sources and from the VA, he 
did not ever report having tinnitus during any of these visits 
for the purpose of obtaining medical care.  Likewise, the Veteran 
did not report tinnitus during the September 2009 VA examination 
conducted for the purpose of obtaining VA compensation.  In fact, 
the only implicit report of tinnitus consists of the Veteran's 
application for service connection for that disability.  
Therefore, the Board gives more credence to the lack of medical 
evidence of record, which do not show his complaints or treatment 
nor a diagnosis of tinnitus at any time during or since service, 
than the Veteran's and his representative's claims.  See Maxson, 
supra.

Accordingly, because the medical evidence of record does not show 
that the claimant had a diagnosis of tinnitus any time during the 
pendency of the appeal, the Board finds that it must deny the 
claim of service connection for tinnitus because of the failure 
of the record to show that the claimant has a current disability 
despite the appellant's and his representative's claims to the 
contrary.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309; Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992); Also see Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of lack of legal merit).  

Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a right ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends his skin cancer is related to his active 
duty service in support of Operation Desert Storm/Desert Shield.  
Moreover, in April 2007 the Veteran reported, in substance, that 
he had participated in a Gulf War Registry Examination at the VA 
Medical Center in Fayetteville, Arkansas and this examination 
would document his having skin cancer which documentation is not 
otherwise found in the existing record.  However, the report of 
this examination is not of record.  Therefore, a remand to obtain 
this record is required.  See 38 U.S.C.A. § 5103A(b); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is in constructive possession of VA 
treatment records).  

In this regard, although the Veteran indicated on his original 
application that he had received private medical care for his 
skin cancer, he did not ever provide VA with authorizations to 
obtain these records.  Moreover, it appears that the Veteran 
continues to receive ongoing VA medical care.  Therefore, while 
the appeal is in remand status attempts should be made to obtain 
and associate with the claims file both the Veteran's outstanding 
private and VA treatment records.  Id.

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the 
Veteran authorizations with the names and 
addresses of all medical care providers who 
treated him for skin cancer at any time 
subsequent to his discharge from active 
service in 1991.  After securing the 
necessary release, the RO/AMC should obtain 
these records for inclusion in the claims 
file.  If any of the pertinent records are 
not available or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file and the claimant notified in writing.  

2.  The RO/AMC should obtain a complete 
copy, including all test reports and 
addenda, of the report of the Veteran's 
Gulf War Registry Examination performed at 
the Fayetteville VA Medical Center, for 
inclusion in the claims file.  If the 
record is not available or if the search 
for the record yields negative results, 
that fact should clearly be documented in 
the claims file and the claimant notified 
in writing.  Because this is a Federal 
record, if it cannot be secured, a written 
unavailability memorandum must be prepared 
and added to the claim's folder and the 
Veteran offered an opportunity to respond.

3.  The RO/AMC should obtain all of the 
Veteran's outstanding medical records from 
the Fayetteville VA Medical Center and 
associated clinics subsequent to November 
2008 and associate them with the claims 
file.  If any of the pertinent records are 
not available or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file, and the claimant notified in writing.  
Because these are Federal records, if they 
cannot be secured, a written unavailability 
memorandum must be prepared and added to 
the claim's folder and the Veteran offered 
an opportunity to respond.

4.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
and perform any additional evidentiary 
development which may become apparent, such 
as obtaining additional medical records 
and/or providing a VA examination, as 
indicated.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the appeal is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


